Exhibit 21 SUBSIDIARIES OF THE REGISTRANT (As of December 31, 2009) (Reported Under Item 601 of Regulation S-K) State or Country Name of Organization ALLETE, Inc. (d.b.a. ALLETE; Minnesota Power; Minnesota Power, Inc.; Minnesota Minnesota Power & Light Company; MPEX; MPEX A Division of Minnesota Power) ALLETE Automotive Services, LLC Minnesota ALLETE Capital II Delaware ALLETE Capital III Delaware ALLETE Properties, LLC (d.b.a. ALLETE Properties) Minnesota ALLETE Carolinas, LLC Delaware ALLETE Commercial, LLC Florida Cape Coral Holdings, Inc. Florida Lake Swamp, LLC Florida Lehigh Acquisition Corporation Delaware Florida Landmark Communities, Inc. Florida Lehigh Corporation Florida Palm Coast Holdings, Inc. Florida Port Orange Holdings, LLC Florida Interlachen Lakes Estates, Inc. Florida Palm Coast Land, LLC Florida Tomoka Holdings, LLC Florida ALLETE Water Services, Inc. Minnesota Florida Water Services Corporation Florida Auto Replacement Property, LLC Indiana Energy Replacement Property, LLC Minnesota Georgia Water Services Corporation Georgia Energy Land, Incorporated Wisconsin Lakeview Financial Corporation I Minnesota Lakeview Financial Corporation II Minnesota Logistics Coal, LLC Minnesota Minnesota Power Enterprises, Inc. Minnesota BNI Coal, Ltd. North Dakota MP Affiliate Resources, Inc. Minnesota Rainy River Energy Corporation Minnesota Rainy River Energy Corporation - Wisconsin Wisconsin Synertec, Incorporated Minnesota Upper Minnesota Properties, Inc. Minnesota Upper Minnesota Properties - Development, Inc. Minnesota Upper Minnesota Properties - Irving, Inc. Minnesota Upper Minnesota Properties - Meadowlands, Inc. Minnesota Meadowlands Affordable Housing Limited Partnership Minnesota MP Investments, Inc. Delaware RendField Land Company, Inc. Minnesota Superior Water, Light and Power Company Wisconsin
